Citation Nr: 0725485	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-35 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable (initial) rating for a 
cerebrovascular accident.

2.  Entitlement to an increased (initial) rating for 
residuals of a cerebrovascular accident involving right upper 
extremity weakness, including diabetic sensory type 
peripheral neuropathy, currently rated 20 percent disabling.

3.  Entitlement to an increased (initial) rating for 
residuals of a cerebrovascular accident involving right lower 
extremity weakness, including diabetic sensory type 
peripheral neuropathy, currently rated 20 percent disabling.

4.  Entitlement to an increased (initial) rating for diabetes 
mellitus, Type II, currently rated 20 percent disabling.

5.  Entitlement to service connection for sleep apnea (sleep 
disorder).

6.  Entitlement to service connection for headaches.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 RO decision that awarded service 
connection for a cerebrovascular accident (initially rated 
100 percent disabling for six months and then rated 
noncompensably disabling); for residuals of a cerebrovascular 
accident involving right upper extremity weakness, including 
diabetic sensory type peripheral neuropathy (rated 20 percent 
disabling); for residuals of a cerebrovascular accident 
involving right lower extremity weakness, including diabetic 
sensory type peripheral neuropathy (rated 20 percent 
disabling); and for diabetes mellitus, Type II (rated 20 
percent disabling).  In that decision, the RO also denied for 
service connection for sleep apnea (sleep disorder); and for 
headaches.

Previously, this appeal had also involved a claim for service 
connection for hypertension.  However, in April 2006, the RO 
resolved that appeal when it awarded service connection for 
hypertension as part of the evaluation of diabetic 
nephropathy, thus resolving that appeal.





FINDINGS OF FACT

In August 2007, the veteran withdrew his appeal of the claims 
for a compensable (initial) rating for a cerebrovascular 
accident; for an increased (initial) rating for residuals of 
a cerebrovascular accident involving right upper extremity 
weakness, including diabetic sensory type peripheral 
neuropathy (now rated 20 percent disabling); for an increased 
(initial) rating for residuals of a cerebrovascular accident 
involving right lower extremity weakness, including diabetic 
sensory type peripheral neuropathy (now rated 20 percent 
disabling); for an increased (initial) rating for diabetes 
mellitus, Type II (now rated 20 percent disabling); for 
service connection for sleep apnea (sleep disorder); and for 
service connection for headaches.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim 
for a compensable (initial) rating for a cerebrovascular 
accident are met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for withdrawal of the appeal of the claim 
for an increased (initial) rating for residuals of a 
cerebrovascular accident involving right upper extremity 
weakness, including diabetic sensory type peripheral 
neuropathy (now rated 20 percent disabling) are met.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2006).

3.  The criteria for withdrawal of the appeal of the claim 
for an increased (initial) rating for residuals of a 
cerebrovascular accident involving right lower extremity 
weakness, including diabetic sensory type peripheral 
neuropathy (now rated 20 percent disabling) are met.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2006).

4.  The criteria for withdrawal of the appeal of the claim 
for an increased (initial) rating for diabetes mellitus, Type 
II (now rated 20 percent disabling) are met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

5.  The criteria for withdrawal of the appeal of the claim 
for service connection for sleep apnea (sleep disorder) are 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

6.  The criteria for withdrawal of the appeal of the claim 
for service connection for headaches are met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must dismiss the claim of whether the termination 
of the veteran's VA non-service-connected disability pension 
benefits was proper.
 
The VA Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
which are subject to decision by the Secretary under 38 
U.S.C.A. § 511(a) shall be subject to one review on appeal to 
the Secretary.  Final decisions on such appeals shall be made 
by the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  In addition, a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  Such withdrawal of a substantive appeal 
must be on the record at a hearing; otherwise, it must be in 
writing.  38 C.F.R. § 20.204(a).

In this case, in March 2005, the RO awarded service 
connection for a cerebrovascular accident (initially rated 
100 percent disabling for six months and then rated 
noncompensably disabling); for residuals of a cerebrovascular 
accident involving right upper extremity weakness, including 
diabetic sensory type peripheral neuropathy (rated 20 percent 
disabling); for residuals of a cerebrovascular accident 
involving right lower extremity weakness, including diabetic 
sensory type peripheral neuropathy (rated 20 percent 
disabling); and for diabetes mellitus, Type II (rated 20 
percent disabling).  The RO also denied for service 
connection for sleep apnea (sleep disorder); and for 
headaches.  In April 2005, the veteran filed a notice of 
disagreement with these denials of service connection and 
with the assigned ratings for the service-connected 
disabilities.  In August 2005, the RO issued a statement of 
the case.  The veteran then perfected his appeal with a 
timely substantive appeal in October 2005.  However, in 
August 2007, the veteran specifically withdrew his appeal of 
all of the issues listed in the caption.

Since the veteran has withdrawn his appeal of the claims for 
a compensable (initial) rating for a cerebrovascular 
accident; for an increased (initial) rating for residuals of 
a cerebrovascular accident involving right upper extremity 
weakness, including diabetic sensory type peripheral 
neuropathy (now rated 20 percent disabling); for an increased 
(initial) rating for residuals of a cerebrovascular accident 
involving right lower extremity weakness, including diabetic 
sensory type peripheral neuropathy (now rated 20 percent 
disabling); for an increased (initial) rating for diabetes 
mellitus, Type II (now rated 20 percent disabling); for 
service connection for sleep apnea (sleep disorder); and for 
service connection for headaches, there remain no allegations 
of errors of fact or law for appellate consideration 
concerning these issues.  The Board therefore has no 
jurisdiction to review these issues.  Accordingly, the Board 
dismisses these issues.


ORDER

1.  The appeal of the claim for a compensable (initial) 
rating for a cerebrovascular accident has been withdrawn and 
is therefore dismissed.

2.  The appeal of the claim for an increased (initial) rating 
for residuals of a cerebrovascular accident involving right 
upper extremity weakness, including diabetic sensory type 
peripheral neuropathy (now rated 20 percent disabling) has 
been withdrawn and is therefore dismissed.

3.  The appeal of the claim for an increased (initial) rating 
for residuals of a cerebrovascular accident involving right 
lower extremity weakness, including diabetic sensory type 
peripheral neuropathy (now rated 20 percent disabling) has 
been withdrawn and is therefore dismissed.

4.  The appeal of the claim for an increased (initial) rating 
for diabetes mellitus, Type II (now rated 20 percent 
disabling) has been withdrawn and is therefore dismissed.

5.  The appeal of the claim for service connection for sleep 
apnea (sleep disorder) has been withdrawn and is therefore 
dismissed.

6.  The appeal of the claim for service connection for 
headaches has been withdrawn and is therefore dismissed.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


